SLIP OP. 03-71

'UNITED STATES COURT OF INTERNATIONAL TRADE

FORMER EMPLOYEES OF MURRAY
ENGINEERING,

Plaintiffs,
COurt NO. 03-OO2l9

V.

THE UNITED STATES,

\/\/\/\/\/\/\J\/\/\z\/

Defendant.

iORDER

Upon consideration of the defendant's consent motion for

voluntary remand, it is hereby
v ORhERED that the consent motion is granted; and it is

further

ORDERED that this action is remanded to the United States
Department of Labor to conduct a further investigation and to
make a redetermination as to whether petitioners are eligible
for certification for worker adjustment assistance benefits;
and it is further'

ORDERED that remand results shall be filed no later than
60 days after the date of this order; and it is further

ORDERED that the plaintiffs shall file papers with the
Court indicating whether they are satisfied or dissatisfied

with the remand results no later than 30 days after the remand

results are filed with the Court; and it is further
ORDERED that the deadline for the filing of (1) the

answer pursuant to Rule l2ia)(1)(A); and (2) the
administrative record pursuant to 28 U.S.C. § 2635(d)(l) and
Rule 72(a) shall be extended to 30 days after the plaintiffs
indicate whether they are satisfied or dissatisfied with the

remand results.

 
 

Dated= 1 2903 /s/ melissa A. Ridgway

w York, N . Y ~ judge